DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Reply to Office Action filed on December 15, 2020 is acknowledged.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s amendments to the claims in the Reply to Office Action filed December 15, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2020 was filed after the mailing date of the Non-Final Office Action on September 16, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Melissa 
Karabinis (Reg. No. 51,860) on February 26, 2021.
The application has been amended as follows: 
In the claims: 
In claim 5, step (c), add the word “and” after “sequence,”.
Claim 6 - cancel

Allowable Subject Matter
The following claims are allowed: 1, 3-5, 7-8, 10-11 and 13.
Claims 1, 8 and 11 have been amended to incorporate the subject matter of claims 2, 9 
and 12, respectively, all of which are now canceled. The subject matter of claims 2, 9 and 12 were determined to be allowable in the Non-Final Office Action mailed September 16, 2020. Consequently, claims 1, 3-5, 7-8, 10-11 and 13 are allowable for the same reasons that claims 2, 9 and 12 were indicated as having allowable subject matter in the Non-Final Office Action mailed September 16, 2020.

Conclusion
Claims 1, 3-5, 7-8, 10-11 and 13 are allowed. Claims 2, 6, 9 and 12 are canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637